Title: Lieutenant Colonel Robert Hanson Harrison to John Hancock, 7 September 1777
From: Harrison, Robert Hanson
To: Hancock, John



Sir
New port [Del.] Septr 7th 1777.

His Excellency being out a reconnoitring and busily engaged in the Affairs of the Army, I have the honor to acknowledge his receipt of your Letter of the 6th with the Resolutions inclosed, which came to hand Yesterday Afternoon.
In respect to the Militia requested of Jersey, his Excellency is doubtfull,

whether they can be obtained. For Governor Livingston, by a Late letter, informed him, that he had no expectation, that more than Three Hundred, of the Thousand called for to garrison the posts in the Highlands, would march, notwithstanding he had issued Orders for that purpose; And, that Three weeks would probably elapse before that Number went. If the requisition can be complied with, he has no doubt of Genl Dickenson’s exertions, and is satisfied of the propriety of appointing him to the command. This, he imagines, would have followed of course, as he is Major General of All the Militia in the State, and has given ample testimony, as well of his capacity, as of his firmness and bravery.
By deserters and Other intelligence, his Excellency was informed last night, that the Enemy’s whole Force left Elk yesterday, and advanced on the Road towards Christiana. The Deserters added, that they had disincumbered themselves of All their Tents and Baggage and had sent ’em back and reimbarked ’em. All their Ships, except Two or three, which are Ships of War, are said to have fallen down the Bay, below the Mouth of Sassafras. We have had no information to day of any further movements, and I beleive their main body lies about Iron Hill. I have the Honor to be with great respect Sir Yr Most Obedt Sert

Rob: H: Harrison


P.S. The deserters said, they had destroyed a good deal of the Corn &c., they found in Store.

